Forde, J.
The defendant and intervenor have appealed the trial court’s judgment in this contract action in favor of the plaintiff. The appeal is based on arguments that, as a matter of law, the court’s decisions, based on the evidence presented at trial, were erroneous. The appellants, however, have identified no specific issues of law to which the appeal is addressed. The trial court made no definitive rulings of law or on the sufficiency of the evidence, no request having been made for such rulings pursuant to Rule 64A of the Massachusetts Rules of Civil Procedure.
The jurisdiction of the Appellate Division of this court is limited to review of “issues of law in civil actions....” Rule 1(a), District/Municipal Courts R. A. D. A.; Mass. Gen. Laws, ch. 231, §108. Designed to review questions of law, the Appellate Division cannot review the trial court’s findings of fact, which, in essence, is what we have been asked to do here. See Himelfarb v. Novadel Agene Corp., 305 Mass. 446, 449 (1940).
There being no issues of law upon which the appellants claim that the trial court ruled improperly, the Appellate Division is without jurisdiction to act on the appeal. The judgment for the plaintiff is, therefore, affirmed.